Allowable Subject Matter
Claims 1, 5-12, 14-19 and 22-28 are allowed.
The following is an examiner’s statement of reasons for allowance.  None of the prior art of record either individually or in combination teach the following:
	 “offsetting the amount due for providing the electric charge input to the vehicle in response to determining that the user associated with the vehicle has made the purchase or visited the store of the entity associated with the parking area; adjusting the retrieved value of the energy account stored on the storage device based on the offset amount due for providing the electric charge input to the vehicle” 
 	The present invention discloses methods and systems for charging electric vehicles in a public parking area.  The allowable feature of “offsetting the amount due for providing the electric charge input to the vehicle in response to determining that the user associated with the vehicle has made the purchase or visited the store of the entity associated with the parking area; adjusting the retrieved value of the energy account stored on the storage device based on the offset amount due for providing the electric charge input to the vehicle” is not disclosed by any prior art reference.  The closest prior art, Baxter et al (US 20100134067 A1) discloses an electrical circuit sharing for electric vehicle charging stations where electric vehicle charging stations are coupled with a circuit sharing controller, which implements a circuit sharing process that dynamically allocates electric current to charging stations on the same electrical circuit such that the capacity of the electrical circuit is not exceeded while permitting each of those charging stations to draw electric current through that electrical circuit for at least some amount of time.   The next closest prior art, Ambrosio et al (US 20120191524), shows an electric vehicle charging transaction interface for managing electric vehicle charging transactions, where, an energy transaction plan is generated during a pre-charge phase, a charging phase of the 
This distinct feature has been added to independent claims 1, 15, 17, and renders them and all claims that depend from them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
March 24, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628